*104
By the Court.

Lumpkin, J.
delivering the opinion.
[1.] In Reynolds vs. Lofton et. al. (18 (Ga. R. 47,) it was. decided that the Justices of the Inferior Courts of the several counties, have no power, under the Act of 1821, to levy,, for county purposes, a tax “ extraordinary of the general State tax,” until after such a tax has been recommended by two-thirds of the Grand Jury of their counties, respectively.”
This case, it is conceded, settles the principle, that the fund collected in the present instance, for poor school purposes, was illegal — it having been done without authority of' law.
But it is sought to cure the error by entering a nunc pro ■ tunc judgment. We do not so understand the meaning of a nunc pro tunc judgment. It is to enter now a judgment which was rendered, and should have been recorded at a previous time. The phrase signifies now for then; and it is granted to answer the purposes of justice, hut never to do injustice.
But the proposition here is, to enter a totally different judgment, and that, too, without alleging that the original, judgment was not drawn as it was intended it should be. Indeed, it is a misnomer to call this a nunc pro tunc judgment. The original judgment, as drawn, was actually recorded at the time; and the attempt is to substitute a totally; different one. This cannot be done.